 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   TERESA BURWELL,
                                                          Case No.: 2:18-cv-01825-GMN-NJK
 9          Plaintiff(s),
                                                                          Order
10   v.
                                                                     (Docket No. 45)
11   MEADOW MESA APARTMENTS, L.P., et
     al.,
12
            Defendant(s).
13
14         Pending before the Court is Plaintiff’s motion for extension of time to submit a stipulation
15 for dismissal. Docket No. 45. Defendants failed to respond by the deadline to do so. See Docket.
16 That failure “constitutes a consent to the granting of the motion.” Local Rule 7-2(d). Plaintiff
17 submits that it needs a 60-day extension to allow her to obtain the Bankruptcy Court’s approval of
18 the settlement in this case. Docket No. 45 at 3. The Court GRANTS the request. Accordingly,
19 Plaintiff must submit the stipulation for dismissal no later than November 19, 2019.
20         IT IS SO ORDERED.
21         Dated: October 18, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
